
	
		One Hundred Eleventh Congress of the United
		  States of America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. CON. RES. 61
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 12, 2010
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  general aviation pilots and industry should be recognized for the contributions
		  made in response to Haiti earthquake relief efforts. 
	
	
		Whereas
			 on January 12, 2010, the country of Haiti suffered a devastating
			 earthquake;
		Whereas
			 after the earthquake, general aviation pilots rallied to provide transportation
			 for medical staff and relief personnel;
		Whereas
			 more than 4,500 relief flights were made by general aviators in the first 30
			 days after the earthquake;
		Whereas
			 business aircraft alone conducted more than 700 flights, transporting 3,500
			 passengers, and over 1,000,000 pounds of cargo and supplies;
		Whereas
			 relief flights were fully paid for by individual pilots and aircraft
			 owners;
		Whereas
			 smaller general aviation aircraft were able to deliver supplies and medical
			 personnel to areas outside Port-Au-Prince which larger aircraft could not
			 serve; and
		Whereas
			 the selfless efforts of the general aviation community have saved countless
			 lives and provided humanitarian assistance in a time of need: Now, therefore,
			 be it
		
	
		That the United States Congress—
			(1)recognizes the many contributions of the
			 general aviation pilots and industry to the Haiti earthquake relief efforts;
			 and
			(2)encourages the continued generosity of
			 general aviation pilots and operators in the ongoing humanitarian relief
			 efforts in Haiti.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
